Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered March 26, 1986, convicting him of assault in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence in the record was insufficient to convict him of the crime of assault in the first degree is without merit. The standard for reviewing the legal sufficiency of evidence is whether, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime to have been proven beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Applying this measure to the case at bar, the evidence was legally sufficient to sustain the jury’s *852conclusion that the serious injury sustained by the complainant was inflicted by the defendant with a knife.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15). The evidence corroborating the prosecution’s theory that the complainant’s injury was caused by a knife outweighs the evidence that he was injured by a blunt instrument.
The defendant’s contention that the verdict convicting him of assault in the first degree and acquitting him of attempted robbery in the first degree was repugnant is not preserved for appellate review. In any event, the contention is without merit (see, People v Goodfriend, 64 NY2d 695).
The trial record also demonstrates that the defendant attempted to steal United States currency and not clothing, as the defendant contends.
We have examined the defendant’s remaining contentions, including those raised in his pro se brief, and find them to be without merit. Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.